DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 and 7
Cancelled: None  
Added: None
Therefore Claims 1 – 12 are now pending.

Response to Arguments
Applicant’s arguments, filed 04/29/2022, with respect to claim 1 – 12 have been fully considered and are persuasive.  The applicant has amended the application to include allowable subject matter within each of the independent claims, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 1 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
“a display controller that controls the display section so that when the display section is in the unfolded position, the display section displays a first object in the first display area and displays a second object in the second display area, the first object being one of an object used to receive a user's operation and an object on which the user's operation is performed, and the second object being the other of the object used to receive the user's operation and the object on which the user's operation is performed, the user's operation including at least one of moving the object, changing a shape of the object, deleting the object, and changing an overlapping order of the object, when the display section is in the folded position, the display section displays the first object and the second object in the first display area, and Page 2 of 11Appl. No. 17/351,359 Amendment dated April 29, 2022 Reply to Office Action of February 1, 2022 a position of the second object with respect to the first object in the folded position is different from a position of the second object with respect to the first object in the unfolded position.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/               Primary Patent Examiner, Art Unit 2625